Order entered March 17, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-00882-CR

                 CHACEY TYLER POYNTER, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

                  On Appeal from the 354th District Court
                           Hunt County, Texas
                     Trial Court Cause No. 32739CR

                                   ORDER

     Before the Court is appellant’s March 12, 2020 motion for additional time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or

before May 20, 2020.


                                           /s/   LANA MYERS
                                                 JUSTICE